Name: Council Regulation (EC, Euratom) NoÃ 337/2007 of 27 March 2007 adjusting from 1 January 2007 the scale applicable to missions by officials and other servants of the European Communities in Bulgaria and Romania
 Type: Regulation
 Subject Matter: Europe;  EU institutions and European civil service;  executive power and public service;  personnel management and staff remuneration
 Date Published: nan

 30.3.2007 EN Official Journal of the European Union L 90/1 COUNCIL REGULATION (EC, EURATOM) No 337/2007 of 27 March 2007 adjusting from 1 January 2007 the scale applicable to missions by officials and other servants of the European Communities in Bulgaria and Romania THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to the Staff Regulations of officials and the Conditions of employment of other servants of the European Communities, laid down in Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Article 13 of Annex VII thereto, Having regard to the proposal from the Commission, Whereas: Because of the accession of the Republic of Bulgaria and Romania to the European Union on 1 January 2007, the reimbursement to officials and other servants of expenditure incurred on missions in these countries should from that date be subject to the rules set out in Article 13 of Annex VII to the Staff Regulations, HAS ADOPTED THIS REGULATION: Article 1 The scale of mission allowances in Article 13(2)(a) of Annex VII to the Staff Regulations is hereby replaced by the following table: (in EUR) Destination Hotel ceiling Daily allowance Belgium 140 92 Bulgaria 169 58 Czech Republic 155 75 Denmark 150 120 Germany 115 93 Estonia 110 71 Greece 140 82 Spain 125 87 France 150 95 Ireland 150 104 Italy 135 95 Cyprus 145 93 Latvia 145 66 Lithuania 115 68 Luxembourg 145 92 Hungary 150 72 Malta 115 90 Netherlands 170 93 Austria 130 95 Poland 145 72 Portugal 120 84 Romania 170 52 Slovenia 110 70 Slovakia 125 80 Finland 140 104 Sweden 160 97 United Kingdom 175 101 Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 2007. For the Council The President P. STEINBRÃ CK (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 1066/2006 (OJ L 194, 14.7.2006, p. 1).